Citation Nr: 1712763	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  14-02 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to October 1995.  He also had service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2013 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The January 2013 rating decision, in part, denied service connection for a low back disability, sinusitis and bronchitis.

The January 2014 rating decision denied entitlement to service connection for a bilateral hearing loss disability.

In August 2015 the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In November 2015, the Board remanded the issues of entitlement to service connection for a low back disability and bilateral hearing loss and denied the issues of entitlement to service connection for sinusitis and bronchitis.  The Veteran appealed the Board's decision denying service connection for sinusitis and bronchitis to the Court of Appeals for Veterans Claims (Court).  In an August 2016 Order pursuant to a Joint Motion for Partial Remand (JMPR) filed by the Veteran and the Secretary (parties), the Court, in part, vacated and remanded the Board's decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims of entitlement to service connection for low back, sinusitis, bronchitis and bilateral hearing loss disabilities.

Regarding the Veteran's sinusitis and bronchitis claims, the Veteran underwent a VA examination in October 2012 in which the examiner indicated that there was no evidence that the Veteran had chronic bronchitis, asthma, emphysema or other another chronic pulmonary condition as diagnosed while on active military duty.  Notably, the examiner found that the Veteran's in-service incidents of bronchitis and sinusitis were acute and transitory.

In the November 2015 decision, the Board denied entitlement to service connection for sinusitis and bronchitis on the basis that the October 2012 VA examiner found that that it was less likely than not that the Veteran's current bronchitis and sinusitis disabilities were related to his service.

However, as noted by the JMPR, while the October 2012 VA examiner found that the Veteran's in-service incidents of bronchitis and sinusitis were acute and transitory, the examiner's opinion was not supported by adequate rationale.  The JMPR noted that October 2012 VA examiner's opinion was unclear as to whether the Veteran's current "acute bronchitis" was related to the "acute bronchitis" he was diagnosed with during service and had experienced twice a year since his discharge.  The JMPR also noted that the October 2012 VA examiner's opinion was unclear regarding the etiology of the sinusitis disability.  While the examiner noted that the Veteran was diagnosed with sinusitis during service and that his present symptoms were consistent with some perennial or allergic rhinosinusitis with persistent symptoms, he also indicated that the Veteran's episodes of acute sinusitis were within the normal range for the adult population.  As a result, the JMPR found that the October 2012 VA examiner did not address whether the Veteran's current sinusitis was related to service.

Thus, the Board finds that the evidence currently of record is insufficient to resolve the claims for entitlement to service connection for bronchitis and sinusitis disabilities, and that a further medical examination and opinion in connection with these claims is necessary for a fully informed evaluation of the claims on appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c) (4).

Regarding the Veteran's low back disability claim, as noted above, in its November 2015 decision, the Board remanded the issues of entitlement to service connection for a low back disability and bilateral hearing loss for further development.  

This development included issuing a statement of the case (SOC) to the Veteran addressing the matter of entitlement to service connection for bilateral hearing loss, attempting to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) while in service with the Air Force Reserves, obtaining all service treatment records for any periods of ACDUTRA and INACDUTRA, and affording the Veteran a VA examination in order to obtain an opinion regarding the etiology of his low back disability.

Per the Board remand instructions, an SOC for service connection for bilateral hearing loss was issued and the development regarding the Veteran's ACDUTRA and INACDUTRA service was conducted.  However, the Board notes that the record demonstrates that to date the Veteran was not afforded a VA examination in order to obtain an opinion regarding the etiology of his low back disability as was instructed by the November 2015 Board Remand.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the issue of entitlement to service connection for a low back disability needs to be again remanded in order to afford the Veteran a VA examination in order to obtain an opinion regarding the etiology of his low back disability in compliance with the November 2015 remand directives.

Regarding the Veteran's claim for a bilateral hearing loss disability, the Board notes that the January 2014 rating decision denied service connection for a bilateral hearing loss disability on the basis that the Veteran was not shown to have a bilateral hearing loss disability by VA standards as evidenced by the audiological findings of an October 2012 VA examination.  Notably, the October 2012 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service as the Veteran had "no ratable hearing loss in either ear".

However, a December 2014 VA audiogram demonstrated bilateral hearing loss disability by VA standards as the audiogram noted speech recognition scores using the Maryland CNC Tests of 84 percent for each ear.

Notably, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  

As there is now evidence of a current bilateral hearing loss disability for VA purposes, the Board finds that another remand is necessary to provide the Veteran with a new VA examination relating to his bilateral hearing loss claim. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA medical examination for his sinusitis and bronchitis disabilities with an examiner of appropriate expertise to determine the nature and etiology of such conditions.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's sinusitis and bronchitis disabilities, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's sinusitis and bronchitis disabilities had their onset in or are otherwise related to the Veteran's period of active duty or a period of ACDUTRA or INACDUTRA. The examiner should also opine as to whether the Veteran's sinusitis and bronchitis disabilities were aggravated beyond their natural progression during any subsequent period of ACDUTRA or INACDUTRA service?

In formulating these opinions, the examiner should specifically address the fact that the Veteran had "acute bronchitis" in service and determine whether any current "acute bronchitis" was related to the "acute bronchitis" he was diagnosed with during service and had experienced twice a year since his discharge.

When determining whether the Veteran's current sinusitis was related to service, the examiner should also specifically address the October 2012 VA examiner's finding that the Veteran was diagnosed with sinusitis during service and that his present symptoms were consistent with some perennial or allergic rhinosinusitis with persistent symptoms but that the Veteran's episodes of acute sinusitis were within the normal range for the adult population.  

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

3.  The Veteran should be scheduled for a VA medical examination for his low back disability with an examiner of appropriate expertise to determine the nature and etiology of such condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's low back disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's low back disability had its onset in or is otherwise related to the Veteran's period of active duty or a period of ACDUTRA or INACDUTRA.  The examiner should also opine as to whether the Veteran's low back condition was aggravated beyond its natural progression during any subsequent period of ACDUTRA or INACDUTRA service?

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

4.  Schedule the Veteran for an appropriate VA examination, to determine the nature and etiology of his claimed bilateral hearing loss disability.  

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has a current bilateral hearing loss disability that had its onset in or is otherwise related to the Veteran's period of active duty or a period of ACDUTRA or INACDUTRA. The examiner should also opine as to whether the Veteran's bilateral hearing loss disability was aggravated beyond its natural progression during any subsequent period of ACDUTRA or INACDUTRA service?

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5.  After the requested records reviews and opinions are completed, the reports should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




